DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 11-20) in the reply filed on 10/19/2020 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent Publication No. 2018/0238397) in view of Vanni et al (U.S. Patent Publication No. 2011/0120829) and Arhab et al. (U.S. Patent Publication No. 2002/0134632).
Regarding Claim 11, Clark teaches a method of assembling a torque converter (Fig. 1, 10) comprising:
providing a disc (Fig. 1, 68) having opposing first (see figure below) and second faces (see figure below);
positioning a cover (Fig. 1, 12 & 94) against the first face (see figure below) and an annular plate (Fig. 1, 74) against the second face (see figure below) (Fig. 1 shows that the cover (12) including the dead stop plate (94) and the support plate (74) are placed against the first face and the second face of the disc respectively.); and
welding the cover ([0013]) and the annular plate to the disc ([0013] & [0014]).
Clark does not explicitly teach a disc having opposing first and second faces that each define a projection;
placing first and second electrodes of a capacitive-discharge welder against the cover and the plate, respectively;
urging the first and second electrodes towards each other to compress the disc between the cover and the plate; and
during the urging, applying current to one or more of the electrodes to weld the disc to the cover and the plate such that the projections coalesce with a corresponding one of the cover and the plate to form welds.


    PNG
    media_image1.png
    313
    416
    media_image1.png
    Greyscale

Vanni teaches a first hub component (Fig. 1, 152) having opposing first (Fig. 1, left surface of (152)) and second (Fig. 1, right surface of (152)) faces, that each define a projection (Fig. 1, 153 & 155);
placing first and second electrodes against the cover (Fig. 1, 102) and the second hub component (Fig. 1, 154), respectively ([0043]);
urging the first and second electrodes towards each other to compress the first hub component (Fig. 1, 152) between the cover (Fig. 1, 102) and the second hub component (Fig. 1, 154) ([0047], lines 13-16: although this paragraph refers to another embodiment, both flattening of the projection and using the surface (234) as a stop during a projection welding suggest that the electrodes are urged towards each other during the projection welding of the first hub component to the second hub component and the cover.)
during the urging, applying current to one or more of the electrodes to weld the disc to the cover and the plate such that the projections coalesce with a corresponding one of the cover and the plate to form welds (By definition, projection welding applies current to the electrodes to form welds at the projections between two components.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ring of projection on each of the first and second surfaces of the disc of Clark, so as to weld the disc to both the cover and the annular plate of Clark using a projection welding as taught by Vanni in order to simplify the welding process and seal the joints and also, the projection welding device would be less costly than the laser welding device used in Clark.
Arhab teaches attaching the coupling disc (92) to the front half shell (26) and the central sleeve (52) by capacitor discharge welding ([0087]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a capacitor discharge welding as a form of the projection welding of Vanni as taught by Arhab since the capacitor discharge welding can be done in a shorter time with a smaller heat-affected zone than other conventional projection welding.
Regarding Claim 12, Clark/Vanni/Arhab teach the method of claim 11, wherein the projections (Vanni Fig. 1, 153 & 155) are raised rings.  The projections would form raised annular rings in order for the capacitor discharge welding to completely seal the joints between the disc and the cover and the annular plate.
Regarding Claim 14, Clark/Vanni/Arhab teach the method of claim 11 further comprising attaching a piston (Clark Fig. 1, 64) of a bypass clutch to the plate (Clark Fig. 1, 74) (Clark [0013], lines 13-17 & lines 19-25).
Regarding Claim 15, Clark/Vanni/Arhab teach the method of claim 14, wherein the plate (Clark Fig. 1, 74) is positioned against the disc (Clark Fig. 1, 68) so that an outer circumferential surface of the disc (Clark Fig. 1, 68) sealably engages with the piston (Clark [0013], lines 13-17).
Regarding Claim 16, Clark/Vanni/Arhab teach the method of claim 11 further comprising forming a fluid passageway (Clark Fig. 1, 69a & 69b) in the disc (Clark Fig. 1, 68).

Regarding Claim 17, Clark teaches a method of assembling a torque converter (Fig. 1, 10) comprising:
providing a disc (Fig. 1, 68) having opposing first (see figure above) and second (see figure above) faces; 
positioning a front cover (Fig. 1, 12 & 94) against the first face (see figure above);
attaching a bypass-clutch piston (Fig. 1, 64) to an annular seal plate (Fig. 1, 74) to form a piston assembly ([0013], lines 13-17); and
positioning the piston assembly (Fig. 1, 64 & 74) in the front cover (Fig. 1, 12 & 94) with the seal plate (Fig. 1, 74) disposed against the second face (see figure above).
Clark does not explicitly teach a disc having opposing first and second faces that each define a projection;
placing first and second electrodes of a first capacitive-discharge welder against the front cover and the disc, respectively;
urging the first and second electrodes towards each other to compress the disc and the cover and, simultaneously, applying current to one or more of the electrodes to weld the disc to the cover;
placing the first and second electrodes of the first capacitive-discharge welder, or first and second electrodes of a second capacitive-discharge welder, against the cover and the plate, respectively; and
urging the first and second electrodes of the first or second welders towards each other to compress the disc between the cover and the plate and, simultaneously, applying current to one or more of the electrodes to weld the disc to the plate.

placing first and second electrodes against the cover (Fig. 1, 102) and the second hub component (Fig. 1, 154), respectively ([0043]);
urging the first and second electrodes towards each other to compress the first hub component (Fig. 1, 152) between the cover (Fig. 1, 102) and the second hub component (Fig. 1, 154) ([0047], lines 13-16: although this paragraph refers to another embodiment, both flattening of the projection and using the surface (234) as a stop during a projection welding suggest that the electrodes are urged towards each other during the projection welding of the first hub component to the second hub component and the cover.).
Vanni teaches welding the first hub component (152) to the cover (102) and the second hub component (154) by a projection welding simultaneously if enough electric current can be supplied ([0043]), which suggests that each joint can be welded separately if enough electric current is not available.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the cover (12 & 94) and the disc (68) first and then weld the disc and the annular seal plate (74) second if there is not enough electric current to weld both joints simultaneously.  Based on Fig. 1 of Clark, it is obvious that a bypass-clutch piston (64) must be assembled to the disc (68) and the annular seal plate (74) prior to welding the annular seal plate to the disc in order to position the bypass-clutch piston between the cover and the annular seal plate.  In each step of welding process, the electrodes must be placed on the two opposite outer components in each welding step to apply the current through the components being assembled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ring of projection on each of the first and second surfaces of the disc of Clark, so as to weld the disc to both the cover and the annular plate of 
Arhab teaches attaching the coupling disc (92) to the front half shell (26) and the central sleeve (52) by capacitor discharge welding ([0087]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a capacitor discharge welding as a form of the projection welding of Vanni as taught by Arhab since the capacitor discharge welding can be done in a shorter time with a smaller heat-affected zone than conventional projection welding.
Regarding Claim 18, Clark/Vanni/Arhab teach the method of claim 17, wherein the projections are raised rings (Vanni Fig. 1, 153 & 155). The projections would form raised annular rings in order for the capacitor discharge welding to completely seal the joints between the disc and the cover and the annular plate.
Regarding Claim 19, Clark/Vanni/Arhab teach the method of claim 17 further comprising installing a turbine hub (Clark Fig. 1, 48) through a central hole of the annular plate (Clark Fig. 1, 74). (Fig. 1 shows a hub (48) being inserted through the central hole of annular plate (74).)

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2/2/2021